Citation Nr: 1415480	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include residuals of a right ankle sprain and arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Service treatment records reveal treatment for right ankle injuries from January through November 1973 which resulted in right ankle sprain; x-ray examination of eh Veteran's right ankle did not reveal any fracture or arthritis.  

2.  The March 1974 separation examination report reveals that the Veteran's feet and lower extremities were normal.

3.  There is no probative evidence linking any current right ankle disorder to active military service or the right ankle sprains incurred during service.  


CONCLUSION OF LAW

A right ankle disorder, to include residuals of a right ankle sprain and arthritis, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 
The Veteran's was provided notice the requisite notice in correspondence dated February 2006 and January 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated several times, most recently in January 2014.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The Board has previously remanded the Veteran's case in October 2009, January 2010, January 2012, and October 2013.  Each of the remands, with the exception of the October 2013 remand, was required to obtain treatment records from various VA Medical Centers (VAMC) where the Veteran reportedly received treatment for his claimed right ankle disorder. After the last remand, reasonable efforts to obtain all of the Veteran's VA treatment records had been made and all available records have been obtained.  All of the remands also required examination of the Veteran and medical opinions.  

VA has obtained available service treatment records; private treatment records; VA medical records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claim for service connection; the most recent examination is adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records document that the Veteran injured his right ankle several times in 1973.  Initially, he injured his ankle in January 1973; the right ankle was swollen and tender and required treatment with an ace wrap until February 1973.  Service treatment records reveal a second right ankle injury in May 1973.  X-ray examination showed no fracture, and the impression was sprained right ankle.  A July 1973 service department orthopedic treatment note reveals evaluation and treatment for persistent right ankle pain and swelling.  Service treatment records document another injury in November 1973 when the Veteran reported he fell down stairs and twisted his right ankle; again, x-ray examination was negative for fracture.  In March 1974 separation examination of the Veteran was conducted.  Clinical evaluation of the feet and lower extremities was normal, with no abnormalities noted by the examining physician.  

In September 2009, the Veteran presented testimony at a hearing before the undersigned.  He testified about the documented right ankle injuries during service.  He further testified that subsequent to service he had occasional right ankle pain, but that he did not seek treatment for symptoms of right ankle pain until almost two decades after he separated from service.  

Over the course of the appeal, and multiple remands, VA has obtained the available medical records identified by the Veteran.  These records include private and VA treatment records dated from 1985 to the present.  Review of these records does not reveal any complaints of or treatment for symptoms of right ankle pain prior to a single December 2008 VA treatment record which noted the presence of edema of both ankles and legs in conjunction with a prior note for suspected gouty arthritis.  

VA has afforded the Veteran multiple VA examinations in conjunction with his claim for service connection.  In April 2006, the first examination was conducted.  The examiner noted the right ankle sprain as documented in the service treatment records.  The Veteran reported persistent chronic right ankle pain and swelling, which "comes and goes" over the years.  The Veteran also reported that the injury in-service resulted in his ligaments being "pulled off the bone," but the examiner noted that this was not supported by the documentation in the service treatment records.  Physical examination revealed tenderness and swelling of the right ankle.  X-ray examination revealed minimal arthritis of the right ankle.  The diagnosis was right ankle sprain and the examiner indicated that "any relationship of his current symptoms to a 33-year-old injury is speculative."  

In April 2010, a VA examination was conducted at a private hospital.  The examiner reviewed the evidence of record and noted the right ankle sprain injuries during service.  The Veteran reported intermittently using a cane and ankle brace.  He also reported that his right ankle injuries were treated with a cast during service.  However, the examiner noted that the service treatment records did not support this assertion.  Physical examination of the right ankle revealed tenderness and slight swelling but no edema.  Gait was normal.  X-ray examination of the right ankle revealed the presence of swelling but no degenerative changes.  The diagnosis was chronic right ankle sprain.  The examiner also expressed the opinion that it would be purely speculative to relate the current right ankle symptoms to the ankle sprains incurred during service.  

In November 2010, another VA examination of the Veteran was conducted.  The Veteran again reported symptoms of pain, weakness, swelling, stiffness, and instability of the right ankle.  Physical examination revealed essentially normal range of motion; there was tenderness but no crepitus or effusion.  The diagnosis was right ankle sprain which was not related to service.  The examiner based the negative opinion on the lack of documentation of any treatment for ankle pain for almost 30 years after service.  The Veteran specifically reported to the examiner that he had not sought treatment for ankle pain until approximately 2002.  

In February 2012, another VA examination of the Veteran was conducted.  Again the in-service diagnosis of right ankle sprain was noted.  Again, the examiner indicated that the current right ankle disorder was unrelated to the right ankle sprain during service based upon the length of time between service and the post-service symptoms.  

In December 2013, the most recent VA examination of the Veteran was conducted.  The examiner again reviewed the record and noted the treatment for right ankle sprain during service.  Full physical and x-ray examination was conducted.  Specifically, x-ray examination revealed the presence of arthritis of both ankles.  The examiner stated that "it is noted that he has arthritis in both ankles, not just the injured one.  It is less likely as not that the current ankle problems are the same as in service but rather natural age progression."

The Veteran has documented right ankle injuries during service.  A right ankle sprain was diagnosed during service.  X-ray examination during service did not reveal any fracture or arthritis, and his feet and lower extremities were normal on separation examination.  To the extent that the Veteran has a current diagnosis of bilateral ankle arthritis, it was not shown during service or the first year after service, and the probative evidence of record indicates that it is age related and not related to the right ankle injury during service.  To the extent that the Veteran has current symptoms of tenderness and minimal swelling of the right ankle, and a diagnosis of right ankle sprain, there is no probative evidence linking this disability to service or the in-service diagnosis of right ankle sprain.  The Veteran asserts a continuity of symptomatology of right ankle pain dating from service to present, but this cannot be the basis for service connection for a right ankle sprain as service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the absence of any competent and probative medical evidence any current right ankle disorder is related to active duty service, service connection for the residuals of a right ankle sprain is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right ankle disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a right ankle disorder, to include residuals of a right ankle sprain and arthritis, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


